United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1603
Issued: October 20, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 20, 2015 appellant filed a timely appeal of a March 25, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish that her current
left knee condition is causally related to factors of her federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence to the record following OWCP’s March 25, 2015
decision. The Board’s jurisdiction is limited to a review of evidence which was before OWCP at the time of its final
review. 20 C.F.R. § 501(c)(1).

FACTUAL HISTORY
On January 28, 2015 appellant, a 44-year-old letter carrier, filed an occupational disease
claim (Form CA-2) for benefits, alleging that she developed a left knee condition causally related
to employment factors of walking, climbing up and down stairs, and standing while casing mail.
She noted that she first became aware of her condition and that it was caused or aggravated by
her employment on September 18, 2014. Appellant did not stop work. In a supplemental
statement, also dated January 28, 2015, she noted that she had sustained a previous left knee
injury on October 9, 2002, which was diagnosed as left knee lateral ligament strain.
The record indicates that OWCP accepted that appellant sustained a traumatic injury to
her left knee on October 19, 2002,3 but that an August 2011 occupational disease claim in
OWCP File No. xxxxxx542 was denied.
On February 11, 2015 OWCP advised appellant that it required factual and medical
evidence to determine whether she was eligible for compensation benefits. It asked her to submit
a comprehensive report from a treating physician describing her diagnosed condition, and an
opinion as to whether her claimed condition was causally related to her federal employment.
OWCP requested that appellant submit this evidence within 30 days.
In a March 5, 2015 report, Dr. Robert M. Fumich, a Board-certified orthopedic surgeon
and appellant’s treating physician, provided a summary of treatment notes which he had
compiled on a monthly basis from October 2014 to March 2015. He advised that appellant had
been experiencing left knee pain since 2002, when she injured her left knee at work. Dr. Fumich
noted that she underwent left knee surgery in December 2011, but continued to be symptomatic
with pain in the patellofemoral joint and lateral joint line. He noted that on examination
appellant had patellofemoral clicking and crunching, with lateral tenderness and that she
underwent x-ray tests which showed varus with decreased medial joint space and some
patellofemoral arthritic change. Dr. Fumich informed her that she might require knee
replacement surgery. In his notes dated December 16, 2014, January 20, February 17, and
March 5, 2015 he advised that appellant was still experiencing continuing left knee pain and
symptoms and was awaiting approval for left knee arthroscopy.
In a second March 5, 2015 narrative report, Dr. Fumich noted that appellant had
sustained a left knee injury in October 2002 when she stepped backward off of stairs while
delivering mail; a dog approached her and she turned and twisted, injuring her left knee.
Following this injury appellant returned to limited duty for three years. She experienced
recurrent pain and in December 2011 had an arthroscopic procedure. Dr. Fumich related that,
after the surgery, appellant continued to have left knee problems. He noted that he first treated
her on October 7, 2014 at which time she had patellofemoral clicking and crunching with lateral
joint tenderness, some varus, and prolapse instability to valgus. Dr. Fumich advised that
appellant continued carrying the mail on a full route, on full duty. He opined that she had a
continued lateral meniscal tear and patellofemoral chondromalacia and required a repeat
arthroscopy due to her continued, ongoing symptomatology. Dr. Fumich noted that, obviously
3

Appellant’s claim for a left knee condition was assigned claim number xxxxxx332.

2

with a bad knee, the continued walking of a mail route was contributory to aggravating the
previous injury. He opined that there was a direct causal relationship between the symptomatic
left knee and an internal derangement, most likely representing patellofemoral chondromalacia
and a lateral meniscal tear, and the injury of September 18, 2014.
By decision dated March 25, 2015, OWCP denied the claim, finding that appellant failed
to submit medical evidence establishing that she sustained a left knee condition in the
performance of duty. The decision noted that her 2011 left knee surgery had not been accepted
as causally related to her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.5 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence.
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition, either by direct cause or aggravation, and
the specific employment factors identified by the claimant.7

4

5 U.S.C. §§ 8101-8193.

5

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

6

Victor J. Woodhams, 41 ECAB 345 (1989).

7

Id. See also E.T., Docket No. 15-687 (issued June 19, 2015).

3

ANALYSIS
Appellant has explained and the records supports that she had a prior left knee injury on
October 19, 2002 which was accepted for left knee ligament strain and that continued walking,
climbing up and down stairs, and standing while casing mail caused her current left knee
condition.
In the instant case, appellant has failed to submit any medical opinion containing a
rationalized, probative report which sufficiently relates her current claimed left knee condition
was caused or aggravated by factors of her employment. The medical evidence of record does
not sufficiently identify which employment duties are alleged to have caused her current left
knee condition or sufficiently explain how these factors would result in causing her current
condition. For this reason, appellant has not discharged her burden of proof to establish her
claim that these conditions were sustained in the performance of duty.
In addition to appellant’s accepted October 19, 2002 left knee ligament strain, the record
indicates that she underwent a left knee procedure in 2011 which was not authorized by OWCP.
In support of her claim that her current left knee condition was caused by factors of her federal
employment, appellant submitted March 5, 2015 reports from Dr. Fumich. Dr. Fumich advised
that she underwent a left knee arthroscopy in December 2011 and continued to experience pain
in the patellofemoral joint and lateral joint line, he did not acknowledge, however, that this
procedure in 2011 was not accepted as due to an employment injury. He advised that appellant
underwent x-ray tests which indicated varus with decreased medial joint space and some
patellofemoral arthritic change in the left knee. Dr. Fumich recommended that she undergo
additional left knee arthroscopy surgery in light of her continued, ongoing symptomatology.
Dr. Fumich opined that appellant’s duties of walking a mail route contributed to and
aggravated her previous injury. He found that there was a direct causal relationship between the
symptomatic left knee and an internal derangement, most likely representing patellofemoral
chondromalacia and a lateral meniscal tear, and the injury of September 18, 2014. Dr. Fumich’s
reports, however, did not provide a probative, rationalized medical opinion that the claimed
condition was causally related to employment factors. His opinion on causal relationship is of
limited probative value as it does not contain any medical rationale how or why appellant’s
claimed left knee condition was currently caused or aggravated by factors of employment,
especially in light of the fact that her 2011 claim for recurrence of her 2002 left knee injury was
not accepted.8
The weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of a physician’s knowledge of the facts of the case,
the medical history provided, the care of analysis manifested, and the medical rationale
expressed in support of stated conclusions.9 Dr. Fumich did not sufficiently describe appellant’s
job duties or explain the medical process through which such duties would have been competent
to cause the current claimed condition. His opinion is of limited probative value as it does not
8

William C. Thomas, 45 ECAB 591 (1994).

9

See Anna C. Leanza, 48 ECAB 115 (1996).

4

contain any medical rationale explaining how her job duties physiologically caused the
diagnosed left knee condition. Dr. Fumich’s reports thus did not constitute adequate medical
evidence to establish that appellant’s claimed left knee condition was causally related to her
employment.
An award of compensation may not be based on surmise, conjecture, or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated, or aggravated by her employment is
sufficient to establish causal relationship.10 Causal relationship must be established by
rationalized medical opinion evidence and she failed to submit such evidence.
OWCP advised appellant of the evidence required to establish her claim. However,
appellant failed to submit such evidence. Consequently, she has not met her burden of proof in
establishing that her claimed left knee condition was causally related to her employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish that her
current left knee condition is causally related to factors of her federal employment.

10

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the March 25, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 20, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

